EDMONDSON, Circuit Judge,
concurring:
I am convinced that today’s result is right legally. But, much of what is said in today’s court opinion seems unnecessary to decide this case and may hide the main point. The main point here is the same idea that I, in my concurring opinion, stressed as the holding in Nipper v. Smith, 39 F.3d 1494 (11th Cir.1994) (en banc), cert. denied, — U.S. -, 115 S.Ct. 1795, 131 L.Ed.2d 723 (1995): “each of the remedies discussed is precluded given the State’s interest in and right to formulate its own judicial system.” Id. at 1547 (Edmondson, J. concurring).
*1298Let me say briefly the way I understand the law. The Voting Rights Act covers judicial elections. But, Alabama as a matter of law has the right — a right is an extremely weighty interest — to structure its judicial branch pretty much as Alabama thinks best. That structure now (and for a considerable time) involves at-large elections of trial judges from the jurisdictions they serve. This approach is neither irrational nor, in this country, rare. And, no evidence in this case shows that either the structure of the judicial system as a whole or specific judicial boundaries were drawn up to discriminate against any Alabama citizen on account of race. None of the judicial districts are unusual or strange. Cf. Gomillion v. Lightfoot, 364 U.S. 339, 340-42, 81 S.Ct. 125, 127, 5 L.Ed.2d 110 (1960) (involving “uncouth” election district); noted in, Houston Lawyers’ Ass’n v. Attorney General, 501 U.S. 419, 426-28, 111 S.Ct. 2376, 2381, 115 L.Ed.2d 379 (1991). These few facts have great legal force. With a single stroke, they strike, in favor of Alabama, the balance of the circumstances. For me, they end this matter, sweeping the field and beating down the notion that a federal court might correctly impose some kind of restructuring “remedy” in this case.
These facts, as I understand the law, also allow us to keep clear of certain lines of investigation in cases such as this one. No need exists to look at winners and losers of past elections or to speculate about why particular judicial candidates won and others lost. Most important, no need (and I think no rightful, federal judicial power) exists to compare the strength and weaknesses — as a matter of political science — of Alabama’s current system of electing trial judges with the system for which plaintiffs contend. Even if in a head-to-head comparison plaintiffs’ proposed system were “better” (that is, the wiser choice — -in terms of good government or political science practice and theory) than Alabama’s present system, federal courts could not properly compel Alabama to change, given the circumstances of this case.
The basic structure of Alabama’s judicial branch of government, including the shape of its judicial jurisdictions and the manner of selecting trial judges, is in the hands of Alabama’s people. And, no evidence in this case shows that, in Alabama today, black people or anyone else is obstructed on account of race from voting or otherwise working politically, to change the structure.